Citation Nr: 0429026	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
fracture.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from January 1951 to January 
1960 with 4 years and 5 months of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  

In December 2002, a private physician reported that the 
veteran's back and hearing disabilities caused 100 percent 
disability.  In light of the decision below, the inferred 
claim for a total rating based on the veteran's 
service-connected disabilities is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  There is no current diagnosis of a nasal disorder.

2.  The veteran's lumbar spine disability began in service.

3.  The veteran's right ankle weakness is the result of his 
lumbar spine disability.


CONCLUSIONS OF LAW

1.  A nasal disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's lumbar spine disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  The veteran's right ankle weakness is due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that service 
connection is warranted for low back, right ankle and nasal 
disorders.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The file shows that through correspondence, the rating 
decision, statement of the case, the supplemental statements 
of the case, and Board Remand, the veteran has been notified 
with regard to the evidence necessary to substantiate his 
claims, and of his and the VA's respective duties to obtain 
evidence.  In August 2001, January 2004, and March 2004, the 
RO sent correspondence to the veteran informing him of his 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000.  The letters informed the veteran of 
the evidence needed to substantiate his claims, and indicated 
that the VA would assist him in obtaining any pertinent 
evidence he would identify.  Identified medical records have 
been obtained.  VA examinations were conducted in January 
2002 and February 2004.  The veteran was offered an 
opportunity to have a hearing but he declined.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Factual Background

Service medical records do not reflect complaints, treatment 
or diagnoses regarding a right ankle disability.  

In regards to a low back disorder, he complained of low back 
pain in June 1947, however, no diagnosis was reported.  In 
February 1952, he complained of low back cramps.  He stated 
that he was involved in an automobile accident 18 months 
previously.  While undergoing examination in May 1952, 
scoliosis of the dorsal vertebrae was noted.   

An examination was conducted in May 1955.  The back was 
symmetric without deformity or limitation of motion.  The 
examiner noted flattening of the lumbar curvature.  

Regarding a nasal disorder, the veteran received medical care 
in March 1952 for possible fracture of nose, cerebral 
concussion, mild contusion and abrasion behind the right ear 
and left cheek.  He reported that he was kicked in the face 
when he attempted to stop a fight.  

The report of the November 1959 examination conducted prior 
to separation from service indicates that the veteran's nose, 
lower extremities, and musculoskeletal system were considered 
clinically normal.  

A VA examination was conducted in May 1968.  The veteran did 
not refer to either nose, back or right ankle problems.  

In January 1973, the veteran underwent hemilaminectomy and 
foraminotomy at the L3-L4, L4-L5 and S1 levels.    

A September 1999 private medical summary shows a diagnosis 
that includes laminectomy L3-4, L4-5, S1, hypertrophy of 
lumbar facets, and hypertrophy of the ligamentum flavum.  

The veteran filed his current claims for service connection 
in August 2001.   

The record contains private clinical records that date 
between 1982 and 1996 that show medical care was provided for 
a variety of medical complaints.  These records include 
treatment for back complaints.  In January 1983, the veteran 
was involved in an automobile accident, in which an emergency 
vehicle rear-ended his truck.  The diagnosis was muscle 
strain.  In February 1993, he complained of right thigh pain.  
The diagnosis was mild sciatica.  The physician ordered 
X-rays.  

A VA general examination was conducted in January 2002.  The 
veteran reported that he sustained head trauma in 1953.  He 
believed that he ran over a land mine and also suffered a 
loss of consciousness.  He indicated that he fractured his 
nose at that time.  He reported that he had nasal pain twice 
a month that lasted approximately a day.  On examination, the 
nose was mildly hyperemic with no cobble stoning.  The 
diagnosis was status post fractured nose.  

A VA orthopedic examination was also conducted on the same 
day.  The veteran reported his medical history and symptoms.  
He reported that he twisted his back in 1953 while lifting a 
220-pound bomb.  In regard to his right ankle, the veteran 
reported that in 1952 or 1953 he stepped on a rock and 
twisted his right ankle.  There were X-rays taken but he was 
unable to remember the findings.  He stated that the right 
ankle was casted for 2 months.  The examiner reviewed an 
October 2001 X-ray which showed mild multilevel degenerative 
disease.  The diagnoses included degenerative disk disease 
and osteoarthritis of the lumbosacral spine, status post 
surgery in the lumbar spine and probable right ankle sprain.  
The X-rays of the right ankle were reportedly unremarkable.  

A private physician reported in a November 2002 statement 
that the veteran was being treated for a history of 
intervertebral disc disorder.  The physician concluded that 
the veteran's arthritic changes in the lumbar spine with 
multi-focal spinal stenosis and leg pain were related to his 
inservice accident that occurred in the 1950's.  

In December 2002 statement, a private physician reported: 

At the present [the veteran] is suffering 
from chronic back pain, which began in 
1950 while he was on active duty because 
of lifting a heavy bomb.  His x-ray shows 
facet osteoarthropathy at L4/L5 and L5/S1 
levels.

A VA examination was conducted in February 2004.  The veteran 
reported his medical and inservice history.  The veteran 
reported that he twisted his right ankle when he jumped off a 
truck in 1953.  The veteran reported that his back disability 
made it difficult for him to climb up or down stairs.  The 
examiner stated that on review of the service medical 
records, there was no evidence of a back injury or of 
treatment for low back symptoms during military service.  On 
examination, the examiner noted that the deep tendon reflexes 
were weak but present at the knees and ankles.  Subsequent to 
examination, the examiner diagnosed:

1) Status post right ankle strain which 
can be documented in the military medical 
record but without residuals.  It is my 
opinion that it is more likely that his 
leg and perceived foot weakness is 
secondary to his low back condition 
rather than his prior ankle injury.  2) 
Status post low back surgery (likely for 
a laminectomy with persistent symptoms 
which include right leg weakness).  I 
believe this latter condition to be the 
reason for his right leg and [for] 
weakness as opposed to the 50-year-old 
ankle injury.  I find no information in 
the military record to lead to a 
conclusion that this back condition 
should be service-connected.

With respect to the nose, the veteran denied lingering nasal 
symptoms.  The diagnosis was normal examination of the nose 
and nasal mucosa.

The record contains a March 2004 private physician report.  
The physician reported that the veteran was recently seen in 
the office and his service medical records were reviewed.  
The physician diagnosed chronic lumbosacral strain and severe 
osteoarthritis of the right ankle.  This physician concluded 
that these conditions were diagnosed and treated during the 
veteran's military service.  

Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance.  Cases, in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree.  
38 C.F.R. § 3.307(c).

Service connection for a nasal disorder

The veteran's problem with presenting a claim for service 
connection for a nasal disorder arises with the first element 
of Hickson, which is evidence of current disability.  A grant 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See 38 U.S.C.A. § 1131.  Without proof of current 
disabilities, there can be no valid claim.  See Brammer v.  
Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has provided no medical evidence to show current 
disability.  The February 2004 VA examination report noted 
that the nose and nasal mucosa were normal.  Moreover, the 
veteran denied any lingering effects from his inservice 
injury.  It has not been shown that the veteran's inservice 
injury resulted in a chronic disability.  The record does not 
contain medical evidence of current disability, that is, of 
an impairment in earning capacity as the result of the 
claimed injury or residuals thereof as set forth in 38 C.F.R. 
§ 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

Further, the medical evidence of record does not include any 
medical statements or opinions concerning a current nasal 
disorder and service.  The only evidence of record that 
suggests the existence of and/or a causal relationship 
between the veteran's claimed nasal disorder and service is 
the veteran's statements.  However, the Board finds that his 
statements are not competent evidence to establish the 
diagnosis of, let alone the etiology of, a current 
disability.  See Espiritu.  Accordingly, the Board concludes 
that the preponderance of the evidence is against a claim for 
service connection for a nasal disorder.

Service connection for right ankle and low back disability

The service medical records show that the veteran complained 
of back pain on at least two occasions during service.  
However, his musculoskeletal system was considered normal at 
the separation examination in November 1959.  At a VA 
examination conducted in May 1968, the veteran did not refer 
to either back or right ankle problems.  There is no medical 
evidence of a back disability until January 1973 when he 
underwent hemilaminectomy and foraminotomy.  Additionally, a 
VA physician has opined that the arthritic disabilities of 
the lumbar spine are unrelated to service.  On the other 
hand, the VA examiner based that opinion on an incorrect 
review of the service medical records.  As noted, the veteran 
received treatment on two occasions during service.  Although 
there was an extended period of time between service 
discharge in 1960 and the first established diagnosis of a 
back disorder in 1973, the veteran has reportedly continued 
to experience recurrent back problems subsequent to service 
discharge.  Furthermore, three private physicians have 
related the veteran's lumbar disability to service.  After 
reviewing the record, the Board finds that the evidence is in 
equipoise with regard to the service onset of the lumbar 
spine disability.  Thus, the benefit of the doubt is given to 
the veteran.  38 C.F.R. § 3.102.  

In regard to a right ankle disability, the VA examiner 
indicated that the veteran's right ankle weakness is related 
to his lumbar disability.  Secondary service connection may 
be granted for a disability, which is proximately due to, or 
the result of a service- connected disease or injury.  
38 C.F.R. § 3.310(a).  Secondary service connection may be 
found where a service- connected disability has aggravated a 
non-service-connected condition; when aggravation of a non-
service-connected is proximately due to or the result of a 
service-connected disorder, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. Allen v. Brown, 7 Vet. pp. 439 (1995).

Accordingly, service connection for is warranted for status 
post low back surgery with persistent symptoms, which 
includes right leg and ankle weakness.  

ORDER

Entitlement to service connection for a nasal disorder is 
denied.

Entitlement to service connection is granted for status post 
low back surgery with persistent symptoms, which include 
right ankle weakness.  

Entitlement to service connection for right ankle disability 
is granted to the extent indicated above.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



